UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6587



ANTONIO VERMONT SAMS,

                                           Petitioner - Appellant,

          versus


STEVEN J. GAL, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-01-432-9-18RB)


Submitted:   June 21, 2001                    Decided:   July 5, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antonio Vermont Sams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonio   Vermont   Sams   appeals   the   district   court’s   order

denying relief on his 28 U.S.C. § 2241 (1994) petition.          We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court, to the extent it found that, even if Sams’ claims were not

procedurally barred, they were without merit. See Sams v. Gal, No.

CA-01-432-9-18RB (D.S.C. Mar. 20, 2001).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                AFFIRMED




                                   2